Case 2:07-cr-20167-SFC-PJK ECF No. 125, PageID.561 Filed 10/02/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


United States of America,

       Plaintiff,

v.                                           Case No. 07-20167

Thomas Mercer,                               Sean F. Cox
                                             United States District Court Judge
      Defendant.
______________________________/

                                 ORDER DENYING
                    DEFENDANT’S MOTIONS FOR RECONSIDERATION

       On April 29, 2020, Defendant Thomas Mercer filed a motion seeking to reduce the

restitution that he owes under his criminal judgment entered in this case. (ECF No. 26). After

full briefing by the parties, on September 1, 2020, this Court issued an Order granting that

motion – to the extent that the Court reduced the amount of Defendant’s restitution obligation

from $331,487.00 to $326,534.00. (ECF No. 122).

       Thereafter, Defendant filed two different motions seeking reconsideration of that order.

(ECF Nos. 123 & 124).

       Unless the Court orders otherwise, no response to a motion for reconsideration is

permitted and no hearing is held. Eastern District of Michigan Local Rule 7.1(h)(3). This Court

concludes that, with respect to Defendant’s Motions for Reconsideration, neither a response brief

nor a hearing is necessary.

       Motions for reconsideration are governed by Local Rule 7.1 of the Local Rules of the

Eastern District of Michigan, which provides:

                                                 1
Case 2:07-cr-20167-SFC-PJK ECF No. 125, PageID.562 Filed 10/02/20 Page 2 of 2




       (3) Grounds. Generally, and without restricting the court’s discretion, the court
       will not grant motions for rehearing or reconsideration that merely present the
       same issues ruled upon by the court, either expressly or by reasonable
       implication. The movant must not only demonstrate a palpable defect by which
       the court and the parties and other persons entitled to be heard on the motion have
       been misled but also show that correcting the defect will result in a different
       disposition of the case.

See Eastern District of Michigan Local Rule 7.1(h)(3). A motion for reconsideration does not

afford a movant an opportunity to present the same issues that have been already ruled on by the

court, either expressly or by reasonable implication.

       After reviewing Defendant’s Motions for Reconsideration, this Court concludes that he

has not met that standard. Accordingly, IT IS ORDERED that Defendant’s Motions for

Reconsideration are DENIED.

       IT IS SO ORDERED.

                                             s/Sean F. Cox
                                             Sean F. Cox
                                             United States District Judge

Dated: October 2, 2020




                                                 2
